DETAILED ACTION
Claims 1-12 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Drawings
The drawings are objected to because, regarding FIG. 3, the items which reference numerals “131,” “420,” “431,” and “432” identify are illegible.  See 37 C.F.R. 1.84(l).
Furthermore, it does not appear that the “switch (170)” of Claim 2 is shown.  Rather it appears that the “switch (170)” shown as “200” in FIG. 5 is a terminal or contact structure.
Furthermore, view numbers must be preceded by the abbreviation “FIG.”  See 37 C.F.R. 1.84(u)(1).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claims 1-12 are rejected since it is not clear what is meant by the language “is characterized by” (Claim 1) and “is characterized in that” (Claims 2-12).
Regarding Claim 1, line 10, it is not clear what is meant by the language “in particular.”
Regarding Claim 1, line 16, it is not clear is “the initial position” is the same as or different from that recited in line 13. 
Regarding Claim 10, line 2, it is not clear what is meant by the language “one track 1” and “two track 2s.”  Furthermore, it is not clear how “track 2” can “join.”
Regarding Claim 11, lines 2-3, it is not clear what is meant by the language “several track 1s” and “one track 2.”  Furthermore, it is not clear how “track 2” can “join.”
Regarding Claim 12, lines 2-3, it is not clear what is meant by the language “several track 1s” and “several track 2s.”  Furthermore, it is not clear how “track 1” can “join.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. (U.S. Pat. No. 10,102,987, hereinafter “Alexander”).
Specifically, regarding Claim 1, Alexander discloses a keyboard key [is characterized by] the following components: a shell (100B, 180; FIG. 1A), with a top and a bottom corresponding to the top (FIG. 1A), that is provided with an axial opening (180OP; FIG. 1A, reproduced and annotated below) at the top and a guide track structure (GTS; FIG. 1A, reproduced below) inside that is longitudinally parallel to the central axis of the axial opening (180OP; FIG. 1A), a movable terminal (150) that is provided inside the shell (100B, 180) and extends to form an arm spring (150), and an actuating lever (110, 130, 200; FIGS. 1A and 2), with a flat slope (220) on one side and a positioning slope (240) on the other (FIG. 2), that is threaded through the axial opening (180OP; FIG. 1A), can longitudinally move between an initial position and a trigger position (col. 4, ll. 8-27), and is provided with a guiding structure (GS), the flat slope (220) and the positioning slope (240) extend laterally and away from the actuating lever (110, 130, 200) and extend longitudinally to the bottom of the shell (100B, 180), the positioning slope (240) is provided with a positioning structure (230; FIG. 2), [in particular,] upwards along the circumference, the actuating lever (110, 130, 200) has a position 1 corresponding to the flat slope (220) and a position 2 corresponding to the positioning slope (240), when the actuating lever (110, 130, 200) is at position 1 or position 2, the guiding structure (GS) joins the guide track structure (GTS), when the actuating lever (110, 130, 200) is at position 1 and then moves from the initial position toward the bottom of the shell (100B, 180) and to the trigger position, the arm spring (150) comes into contact with the flat slope (220) and slips along the flat slope (220) to its end to open or close (col. 2, ll. 23-40, col. 3, line 61 – col. 5, line 22; FIG. 2), when the actuating lever (110, 130, 200) is at position 2 and then moves from the initial position toward the bottom of the shell (100B, 180) and to the trigger position, the arm spring (150) comes into contact with the positioning slope (240) and slips along the positioning slope (240) to its end (col. 2, ll. 23-40, col. 3, line 61 – col. 5, line 22; FIG. 2).

    PNG
    media_image1.png
    839
    892
    media_image1.png
    Greyscale

Regarding Claim 2, Alexander discloses a switch (170) fixed inside the shell (100B, 180; FIG. 1A), which separates from the movable terminal (150) when the arm spring (150) comes into contact with the flat slope (220) and slips to the end of the flat slope (220), after the arm spring (150) separates itself from the end of the flat slope (220) and the movable terminal (150) recovers and comes into contact with the switch (170), the arm spring (150) comes into contact with the positioning slope (240) and slips to the end of the positioning slope (240), the arm spring (150) can slip over the positioning structure (230), and when it separates itself from the end of the flat slope (220), the movable terminal (150) recovers and comes into contact with the switch (170; col. 2, ll. 23-40, col. 3, line 61 – col. 5, line 22, col. 5, ll. 41 – 45, FIG. 2). 
Regarding Claim 3, Alexander discloses that, when the arm spring (150) comes into contact with the root (230; FIG. 2) of the flat slope (220) or positioning slope (240), the movable terminal (150) comes into contact with the switch (170).
Regarding Claim 4, Alexander discloses that the positioning structure (230) is concave or convex on the positioning slope (240; FIG. 2). 
Regarding Claim 7, Alexander discloses that the actuating lever (110, 130, 200) is provided with a convex arm spring clamp (ASC; FIG. 1A reproduced above) on the side, when the actuating lever (110, 130, 200) is at the initial position, the arm spring clamp (ASC) comes into contact with the shell (100B, 180).
Regarding Claim 8, Alexander discloses that lever (110, 130, 200) is provided with a push rod 1 and a push rod 2 extending from its respective sides, the flat slope (220) and the positioning slope (240) are formed on push rod 1 and push rod 2, respectively (col. 5, ll. 46-56). 
Regarding Claim 9, Alexander discloses that it also comprises an elastic member (120) that is connected to the shell (at an upper portion of 100B; FIG. 1A) and the actuating lever (110, 130, 200) in order to push the actuating lever (110, 130, 200) towards its initial position (FIG. 1A).
Regarding Claim 10, Alexander discloses that the guide track structure (GTS) comprises one track 1 (e.g., an area between each portion of GTS into which 130 is inserted), and the guiding structure (GS) comprises two track 2s corresponding to position 1 and position 2 (each portion identified as GS in FIG. 1A above), respectively, track 1 can join either of the track 2s (e.g., in an actuated state or a non-actuated state, the tracks are coupled). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Peterson et al. (U.S. Pat. No. 8,847,890, hereinafter “Peterson”).
Alexander discloses substantially all of the limitations of the present invention and further discloses that the (i) shell (100B, 180) comprises a base (100B) and a cover (180) covering the base (FIG. 1A), the guide track structure (GTS) and the movable terminal (150) are provided in the base (FIG. 1A), as recited in Claim 5, and (ii) axial opening (180OP) is provided in the cover (FIG. 1A), as recited in Claim 6.
Alexander does not disclose that the cover is translucent.  However, Peterson discloses a translucent cover (col. 22, ll. 16-19).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peterson with those of Alexander to provide optical feedback to a device user.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833